IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20310
                           Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellant,

versus

JANADRICK KEMONT DRONES,

                                              Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-95-CR-125-3
                          - - - - - - - - - -

                            October 5, 1999

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Government appeals from the district court’s order

granting conditions of release for appellee pending retrial.         The

Government argues that the district court’s order of release is

not supported by the proceedings below given the presumption that

no condition of release would assure the safety of the community

and in consideration of the other factors identified in 18 U.S.C.

§ 3142(g).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20310
                                -2-

     Absent an error of law, this court will uphold a district

court's pretrial detention order if it is supported by the

proceedings below, see United States v. Fortna, 769 F.2d 243, 250

(5th Cir. 1985), a standard of review this court has equated to

an abuse-of-discretion standard.   United States v. Rueben, 974
F.2d 580, 586 (5th Cir. 1992).

     Janadrick Kemont Drones emphasizes his family ties and their

willingness to provide him with a place to stay if he is

released, but his risk of flight is not at issue.    Drones argues

that the Government’s case is weak.   The Government notes that

Drones has already been convicted once by a jury, and its case

against Drones includes Sergeant Haire’s eyewitness testimony as

to Drones’ presence in the Mustang during the drug transaction.

The district court, of course, has set aside Drones’ conviction

and ordered a new trial.   That decision, however, is currently

under review by this court.

     The Government has presented some inculpatory evidence.

United States v. Jackson, 845 F.2d 1262, 1266 (5th Cir. 1988).

Under the circumstances, however, we consider this factor to

favor neither his release nor his continued detention.

     The rebuttable presumption that Drones poses a risk to the

community remains a factor weighing against his release.       United

States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).    Drones

violated the terms of his state deferred adjudication, he

thereafter violated the terms of his state parole, and later

still, he violated the conditions of his release pending the

Government’s prior direct appeal in the instant proceeding.      His
                             No. 99-20310
                                  -3-

past conduct therefore weighs against his release.

§ 3142(g)(3)(A).   His history of drug abuse, criminal history,

and presence on parole at the time of the current offense also

weigh against his release.

     We conclude that the evidence as a whole does not support

the conclusion that Drones is not a danger to the community.

Accordingly, the district court's decision to issue conditions of

release for Drones is not supported by the proceedings below and,

thus, constitutes an abuse of discretion.   The court’s decision

is therefore REVERSED and REMANDED to the court for further

proceedings consistent with this opinion.

     REVERSED AND REMANDED.